DETAILED ACTION
The Amendment filed August 10, 2022 has been entered. Claims 13-19 have been withdrawn as of August 10, 2022. Currently, claims 1-19 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/5/2021 and 8/16/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is a lack of antecedent basis for the phrase “the flow control valve”. For the purpose of examination, the phrase “a flow control” phrase found in line 5 has been read as “a flow control valve”.

Regarding claims 2-12, these claims are rejected for failing to remedy the rejection of claim 1 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Christmas (EP 0922835 A2, hereinafter Christmas) in view of Gao et al. (US PGPUB 2015/0285058 A1, hereinafter Gao).

Regarding claim 1, Christmas teaches an apparatus, comprising: a first tube (see Fig. 2, central tube 34) through which a fluid is produced (see [0013]-[0034]); a flowmeter (42); a flow control (see Fig. 2, flow valve 50 within first central tube 34); a second tube (see Fig. 2, second tube of pump system 38); and wherein the first tube, the flowmeter, and the flow control valve are located external to the second tube (see Fig. 2, central first tube 34 with valve 50 and flowmeter 42 located external to the second tube within pump system 38).
Christmas fails to teach that flowmeter includes one or more electromagnetic acoustic transducer (EMAT) elements.
Gao teaches an apparatus for measurements within a wellbore (see Fig. 1A and 6, sensor 600 for measurements within wellbore 111) wherein the sensor is a flow meter that includes one or more electromagnetic acoustic transducer (EMAT) elements (see Fig. 6 and [0044]-[0049], sensor 600 has electromagnetic acoustic transducer source 610).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Christmas with the acoustic flowmeter of Gao. This would allow the system to both measure fluid flow as well as additional material parameters within the wellbore as suggested by Gao (see [0005]). 

Regarding claim 2, Christmas as modified by Gao above teaches all of the limitations of claim 1.
Furthermore, Christmas teaches that the flowmeter is an integral part of the first tube or clamps on the first tube (see Fig. 2, flowmeter 42 integral part of the first tube 34).

Regarding claims 3 and 4, Christmas as modified by Gao above teaches all of the limitations of claim 1.
Christmas as modified by Gao above fails to specifically teach that each of the one or more electromagnetic acoustic transducer (EMAT) elements transmit and receive acoustic signals; wherein each of the one or more electromagnetic acoustic transducer (EMAT) elements generate an acoustic pulse and receive an acoustic echo.
However, Gao further teaches that each of the one or more electromagnetic acoustic transducer (EMAT) elements transmit and receive acoustic signals; wherein each of the one or more electromagnetic acoustic transducer (EMAT) elements generate an acoustic pulse and receive an acoustic echo (see [0045] and [0046], acoustic emitter 610 generates and receives echo signal 700A).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the apparatus of Christmas with the acoustic measurements of Gao. This would allow the system to both measure fluid flow as well as additional material parameters within the wellbore as suggested by Gao (see [0005]).

Regarding claim 5 Christmas as modified by Gao above teaches all of the limitations of claims 1 and 4.
Christmas as modified by Gao above fails specifically to teach that the acoustic echo is used to infer holdups of the fluid.
However, Gao further teaches that the acoustic echo is used to infer holdups of the fluid (see [0050], discussion of perturbations to drill string detected by acoustic echoes).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to further modify the apparatus of Christmas with the acoustic measurements of Gao. This would allow the system to both measure fluid flow as well as additional material parameters within the wellbore as suggested by Gao (see [0005]).

Regarding claims 6 and 7, Christmas as modified by Gao above teaches all of the limitations of claim 1.
Christmas as modified by Gao above fails to teach an electromagnetic acoustic transducer (EMAT) sensor positioned circularly around the first tube and forming an electromagnetic acoustic transducer (EMAT) ring; wherein two electromagnetic acoustic transducer (EMAT) rings are spaced apart laterally along the first tube and are used to measure a flow property of the fluid.
However, as described above, Gao teaches an apparatus for measurements within a wellbore (see Fig. 1A and 6, sensor 600 for measurements within wellbore 111) wherein the sensor is a flow meter that includes one or more electromagnetic acoustic transducer (EMAT) elements (see Fig. 6 and [0044]-[0049], sensor 600 has electromagnetic acoustic transducer source 610).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Christmas with the acoustic sensors of Gao or multiple acoustic sensors to measure around the circumference of the pipe. This would allow the system to both measure fluid flow as well as additional material parameters within the wellbore as suggested by Gao (see [0005]). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claims 8 and 9, Christmas as modified by Gao above teaches all of the limitations of claims 1 and 6.
Christmas as modified by Gao above fails to teach three or more electromagnetic acoustic transducer (EMAT) rings are spaced laterally along the first tube and are used to measure one or a plurality of flow properties of the fluid at multiple locations; wherein the one or a plurality of flow properties measured at multiple locations are compared to infer a flow stability.
However, as described above, Gao teaches an apparatus for measurements within a wellbore (see Fig. 1A and 6, sensor 600 for measurements within wellbore 111) wherein the sensor is a flow meter that includes one or more electromagnetic acoustic transducer (EMAT) elements (see Fig. 6 and [0044]-[0049], sensor 600 has electromagnetic acoustic transducer source 610); and wherein the flow properties measured infer flow stability (see [0050], measured signals infer perturbations to droll string as discussed).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Christmas with the acoustic sensors of Gao or multiple acoustic sensors to measure around the circumference of the pipe. This would allow the system to both measure fluid flow as well as additional material parameters within the wellbore as suggested by Gao (see [0005]). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Regarding claim 10-12, Christmas as modified by Gao above teaches all of the limitations of claims 1 and 6.
Christmas as modified by Gao above fails to teach that a first set of two or more electromagnetic acoustic transducer (EMAT) rings are used to measure a first flow property of the fluid; wherein a second set of two or more electromagnetic acoustic transducer (EMAT) rings are placed around the first tube in a laterally distant location and are used to measure a second flow property of the fluid; wherein the first flow property is correlated to the second flow property by a cross correlation routine.
However, Gao further teaches that each of the one or more electromagnetic acoustic transducer (EMAT) elements transmit and receive acoustic signals; wherein each of the one or more electromagnetic acoustic transducer (EMAT) elements generate an acoustic pulse and receive an acoustic echo (see [0045] and [0046], acoustic emitter 610 generates and receives echo signal 700A); and wherein the acoustic sensors are used to determined multiple physical properties (see [0006] and [0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, to modify the apparatus of Christmas with the acoustic sensors of Gao or multiple acoustic sensors to measure around the circumference of the pipe which measure independent or related material properties. This would allow the system to both measure fluid flow as well as additional material parameters within the wellbore as suggested by Gao (see [0005]). Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL T WOODWARD/               Primary Examiner, Art Unit 2855